Citation Nr: 0021205	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

1.  Entitlement to service connection for high cholesterol 
(hypercholesterolemia).  

2.  Entitlement to an increased (compensable) rating for 
bilateral high frequency hearing loss.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1975.  He was recalled to active duty and served from 
February 19, 1991 to March 22, 1991.  

This case comes to the Board on appeal from a rating actions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada

The Board notes that the issues of entitlement to increased 
(compensable) ratings for a right knee disability, left 
inguinal hernia and right inguinal hernia were also developed 
for appellate review.  A rating action in August 1999, 
granted 10 percent ratings for each of these disabilities and 
in correspondence of October 1999, the veteran withdrew his 
appeal as to these issues indicating satisfaction with the 
compensable ratings assigned.  

Entitlement to a compensable rating under 38 C.F.R. § 3.324 
for multiple noncompensable service-connected disabilities 
was also developed for appeal, but the RO's award of 
compensable ratings for the veteran's service-connected 
disabilities rendered that issue moot.  

Initially, the veteran had requested a personal hearing 
before a member of the Board at the RO in connection with 
this appeal.  However, this request was subsequently 
withdrawn by the veteran in written correspondence dated in 
February 2000.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been developed.  

2.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood, and is not an injury or 
disease resulting in disability within the meaning of 
applicable VA regulations.  

3. Hearing loss disability is currently manifested by an 
average pure tone threshold of 55 decibels on the right and 
53.75 decibels on the left.  Discrimination ability is 100 
percent correct on the right and on the left.  

4.  The appellant has Level I hearing acuity in the right 
ear, and Level I hearing acuity in the left ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for hypercholesterolemia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an increased (compensable) rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100  (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Factual Background

Service medical records show the veteran was seen for 
elevated cholesterol during his brief period of service in 
1991.  The record also shows that the veteran continues to 
take medication to control his cholesterol.  During the 
hearing held in April 1999 before a hearing officer at the 
RO, the veteran noted that while his elevated cholesterol was 
not noted during his lengthy first period of service, it 
arose soon thereafter.  He attributed his high cholesterol to 
the rigors of service.  He disagreed with the RO's finding 
that hypercholesterolemia is not a disease.  He also reported 
that he had begun treatment for hypertension about a year 
earlier.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131.

A well-grounded claim for service connection requires, at the 
least, a showing that the veteran now has the claimed 
disorder.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, a well-grounded claim for service connection 
requires medical evidence of current existence of the 
disability, lay or medical evidence, depending on the 
circumstances, of disease or injury in service, and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  Caluza v. Brown, 7 Vet. App. 
498 (1995).. 

Analysis

The threshold question is whether the veteran's claim for 
service connection is well grounded under 38 U.S.C.A. § 
5107(a).  

A veteran claiming entitlement to VA benefits has the burden 
of submitting supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible, that is, one which is meritorious on its own or 
capable of substantiation.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  In order for a claim for 
service connection to be well grounded, there must be, at the 
least, competent evidence that the veteran currently has the 
claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Hypercholesterolemia is not a disability for VA purposes.  
Elevated cholesterol or hypercholesterolemia is a clinical 
assessment based on laboratory findings.  For VA purposes, 
this condition is not normally considered a disease entity 
per se.  While elevated cholesterol may be the precursor of 
other disease processes, such as heart disease, it is not 
considered a disability in and of itself.  Unless there is a 
current disability that can be attributed to this finding, 
there is nothing to service connect.  The law specifically 
limits entitlement to service connection to disease or injury 
that results in disability.  Hypercholesterolemia does not 
cause any impairment of earning capacity and is not a disease 
entity.  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court noted that, "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  The record does not 
contain, nor has the veteran furnished any competent medical 
evidence that he currently has any disability that can be 
associated with his hypercholesterolemia.  As a layman, the 
veteran's contentions to the effect that these laboratory 
findings are inherently disabling are not supportive of the 
claim.  As noted above, a well-grounded claim requires, at 
the least, a showing that the veteran now has the claimed 
disorder.  In the absence of a present disability, the Board 
finds that the claim for service connection for 
hypercholesterolemia is not well grounded.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), and Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


Increased Rating for Hearing Loss

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Here, the veteran has asserted that 
his hearing loss has increased in severity and warrants a 
higher evaluation.  Therefore, his claim for increased 
evaluation is well grounded.  The VA has obtained pertinent 
medical records concerning the veteran's hearing loss and has 
also had him examined.  In view of the foregoing, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Factual Background

A bilateral high frequency hearing loss was first noted 
during service.  At time of the veteran's retirement 
examination in May 1975 audiometric testing showed elevated 
decibel readings only at the 3,000, 4,000 and 6,000 Hertz 
levels.  The diagnosis was bilateral neurosensory hearing 
deficit.  

A rating in October 1975 awarded service connection for 
bilateral high frequency hearing loss and assigned a 
noncompensable rating.  A bilateral high frequency hearing 
loss was again noted on the veteran's release from service in 
1991.  

The veteran's claim seeking an increased rating for his 
service-connected bilateral high frequency hearing loss was 
received in December 1997.  

In April 1998, the RO received VA medical records which show 
that the veteran was evaluated for a hearing aid in 1994, but 
the findings reported were noted to be inadequate for 
adjudicating an increased rating claim.  

In March 1998, the veteran underwent audiometric testing in 
conjunction with his claim for increase.  On examination, a 
moderate bilateral high frequency sensorineural hearing loss 
was noted.  Pure tone thresholds were 25 decibels, 35 
decibels, 70 decibels, and 75 decibels, at the 1,000, 2,000, 
3,000 and 4,000 hertz frequencies, respectively, for an 
average pure tone threshold of 51.25 decibels and 100 percent 
speech recognition ability in the right ear.  On the left, 
the veteran had pure tone thresholds of 25 decibels, 25 
decibels, 65 decibels and 75 decibels at the 1,000, 2,000, 
3,000, and 4,000 hertz levels, respectively for an average 
pure tone threshold of 46.25 decibels with 100 percent speech 
recognition ability.  The speech recognition ability as 
reported was based on the W 22 word list.  

A rating action in June 1998 denied an increased rating and 
continued the noncompensable rating under Diagnostic Code 
6100.  The veteran disagreed and the current appeal ensued.  

At the hearing on appeal in April 1999, the veteran reported 
an increase in the severity of his hearing loss and that he 
had left employment as a fishing boat captain due in part to 
his hearing problem.  He referenced a March 1999 letter from 
his former employer, who recalled that the veteran had left 
his employment about 1996, because he (the veteran) felt that 
he could no longer operate a fishing boat safely due to his 
hearing problem.  

In May 1999, the veteran again underwent audiometric testing.  
On examination, a bilateral high frequency mild to severe 
sensorineural hearing loss was noted.  Pure tone thresholds 
were 30 decibels, 40 decibels, 70 decibels, and 80 decibels, 
at the 1,000, 2,000, 3,000 and 4,000 hertz frequencies, 
respectively, for an average pure tone threshold of 55 
decibels and 100 percent speech recognition ability in the 
right ear.  On the left, the veteran had pure tone thresholds 
of 30 decibels, 40 decibels, 70 decibels and 75 decibels at 
the 1,000, 2,000, 3,000, and 4,000 hertz levels, respectively 
for an average pure tone threshold of 53.75 decibels with 100 
percent speech recognition ability.  Speech recognition 
ability testing was based on the Maryland CNC word list.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The regulations pertaining to the rating of service-connected 
hearing loss under the Schedule for Rating Disabilities, 38 
C.F.R. Part IV (Rating Schedule), were amended, effective 
June 10, 1999.  See 64 FR 25202 (May 11, 1999).  This change 
occurred during the pendency of the veteran's appeal.  The 
United States Court of Appeals for Veterans Claims has held 
that, where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Here, the 
Board finds that neither set of regulations is more favorable 
to the veteran.  The regulations were amended only to ensure 
that current medical terminology and unambiguous criteria 
were used and to reflect current medical advances.  See 64 FR 
25202 (May 11, 1999).  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating remain unchanged. Id.  The amended regulations do 
include additional provisions that pertain to hearing loss of 
55 decibels or more in each of the 4 specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86(a), (b) (1998), as amended by 64 FR 25202 (May 11, 
1999).  However, these provisions are not pertinent in this 
case.  The veteran does not have hearing loss of 55 decibels 
in all 4 respective frequencies or a 30-decibel loss at 1000 
Hertz and a 70 decibels loss at 2000 Hertz.  Overall, the 
Board finds that the outcome of this case is the same under 
either set of regulations.

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1999).  
When the issue involves a claim for an increased rating for 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables. Id.  

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the veteran's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Analysis

Initially, the Board notes that the veteran has presented 
evidence of a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a), in that it is plausible his bilateral 
hearing loss is more disabling than currently evaluated.  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a).  

While the Board has considered the veteran's contentions with 
respect to the severity of his hearing loss and his 
difficulty in performing his duties as a fishing boat 
captain, there is no clinical evidence of record, which shows 
that the veteran's hearing loss is so severe as to meet the 
criteria for a 10 percent rating.  The veteran has undergone 
official audiometric testing by the VA and his reported 
hearing acuity does not meet the criteria for a compensable 
rating.  

Hearing loss is evaluated under the provisions of 38 U.S.C.A. 
§ 1155 and 38 C.F.R. Part 4 as noted above.  To evaluate the 
degree of disability from bilateral service- connected 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  

When the pure tone threshold average is 55 decibels with 100 
percent speech recognition ability, the hearing acuity is 
classified as level I.  When the pure tone threshold is 53.75 
decibels, with 100 percent speech recognition ability, the 
hearing acuity is also classified as level I.  

Applying the audiometric test results of April 1999 to Table 
VI of the Rating Schedule, the Roman numeric designation is I 
for the left ear and I for the right ear.  38 C.F.R. § 4.85, 
Table VI (1999).  When the formula in Table VII for 
determining the disability evaluation is applied to these 
same numeric designations, the result is a noncompensable (0 
percent) disability rating for the veteran's service-
connected hearing loss.  38 C.F.R. § 4.85, Table VII (1999).  

Under Diagnostic Code 6100, when hearing in each ear is level 
I, as in this case, a noncompensable rating is assigned.  
Based on the foregoing, the veteran was assigned a 
noncompensable rating which is the proper rating based on the 
reported audiometric findings.  Overall, no audiologic 
evidence of record contains data indicating hearing loss of 
sufficient severity to warrant an increased (compensable) 
disability evaluation.  In this regard, the 1994 examination 
performed for hearing aid purposes only and the March 1998 
audiologic examination are consistent with the findings on 
the April 1999 examination.  

While the veteran's contentions and testimony have been 
considered, they do not establish that his hearing loss is 
sufficient to warrant a compensable rating.  As noted above, 
the assignment of disability ratings for hearing impairment 
is derived by mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Such application here results in 
the assignment of a noncompensable rating for the veteran's 
bilateral hearing loss.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that this service- 
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hypercholesterolemia is denied.  

An increased (compensable) rating for bilateral hearing loss 
is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

